July 19, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                           DEANDREW PRICE, Appellant

NO. 14-11-00902-CV                         V.

                 UNI-FORM COMPONENTS COMPANY, Appellee
                      ________________________________

       This cause, an appeal in favor of appellee, Uni-Form Components Company,
signed, September 9, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Deandrew Price, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.